Title: From Alexander Hamilton to William S. Smith, 18 November 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. Novr. 18. 1799
          
          I have just received your three letters of the fifteenth instant, and have taken measures to ascertain whether accommodations can be procured for the two companies of Artillerists at the forts in this harbour. If accommodations can be had it is my intention to change the destination of these regiments companies.
          I have directed General Stevens to repair to camp in order to settle with you the additional arrangements which may be necessary. I have signified to him that I do not think it proper to have boards provided for the floors to the hutts of the Privates.
          I have not the smallest objection to the Officers being taught the use of the Sword by the French gentlemen of whom you speak, nor to any measures of the kind which you may think proper to adopt that will not involve an actual expense to the public—
          With great
          Col. Smith—
        